DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner has reviewed all prior Office Actions and applicant responses with attention to the applicant’s Amendment/ Remarks filed 12 August 2021 and have performed further search of the claimed subject matter. Consequently, it was determined to withdraw the 35 USC 112 rejection filed 16 June 2021 and attach the allowance of the claims to follow.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lloyd E. Dakin, Jr. #38,423 on 11 March 2022.
The application has been amended as follows: 
Delete claims 18 and 19.


Allowable Subject Matter
Claims 1-9, 11-17 and 20-24 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a near field electromagnetic induction antenna (NFEMI) comprising an inductive coil connected to a first and second feed connection and configured to receive or transmit near field magnetic signals and a short loaded dipole antenna to receive and transmit near field electric signals, see Kerselaers et al. US 2017/0324170. The prior art made of record do not teach a second inductive coil configured to receive or transmit near field electric signals using the distributed capacitance between the first and second inductive coils and having a second end that is electrically open ended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BLANE J JACKSON/            Primary Examiner, Art Unit 2644